Citation Nr: 0804088	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-40 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
bursitis, right hip, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for the left hip 
secondary to the service-connected bursitis of the right hip.

3.  Entitlement to service connection for a bilateral knee 
disorder secondary to the service-connected bursitis of the 
right hip.

4.  Entitlement to service connection for a bilateral ankle 
disorder secondary to the service-connected bursitis of the 
right hip.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1949 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in July 2005 
and August 2005 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  

The veteran filed a motion to advance on docket in November 
2008.  In January 2008, the Board granted the veteran's 
motion.

In the veteran's substantive appeal, dated in December 2005, 
he requested a hearing before a Board member.  In a hearing 
election form, received in January 2006, the veteran elected 
a hearing before the RO Decision Review Officer instead.  A 
report of contact, dated in February 2006, revealed that the 
veteran withdrew his request for a hearing in lieu of a VA 
examination of his hips.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence shows that flexion of the 
right hip was limited to no less than 70 degrees at any time 
during the appeal period.

3.  The veteran's right hip disability presents such an 
exceptional or unusual disability picture so as to render 
impractical the application of regular schedular standards.

4.  The competent medical evidence does not show that a left 
hip disability currently exists.

5.  The competent medical evidence fails to show that a 
bilateral ankle disability exists.  

6.  The competent medical evidence fails to show that a 
bilateral knee disability exists.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 10 percent for service-connected bursitis of the right hip 
have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 
Diagnostic Code 5019-5252 (2007).  

2.  The disability picture presented by the veteran's 
service-connected residuals of a bursitis of the right hip 
warrants referral to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
consideration of the assignment of an extraschedular rating.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.16 
(2007).

3.  A left hip disorder is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.159, 3.310 (2007).  

4.  A bilateral knee disorder is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.159, 3.310 (2007).  

5.  A bilateral ankle disorder is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.159, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty to notify prior to Board 
adjudication.  Prior to initial adjudication of the veteran's 
claim, in correspondence dated in April 2005, the RO advised 
the veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  
Specifically, the RO informed the veteran of what the 
evidence needed to show to establish entitlement to an 
increased rating for his service-connected right hip 
bursitis, and for entitlement to service connection to his 
hip, knee, and ankle disability claims as secondary to his 
service-connected hip disability.  The RO also advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claims was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The RO 
also essentially requested that the veteran send any evidence 
in his possession that pertained to the claims, namely by 
requesting any additional evidence concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  

A review of the record shows that the VCAA notice did not 
include the elements of the degree of disability or the 
effective date of disability.  For reasons discussed more 
fully below, the Board concludes that the preponderance of 
the evidence is against the appellant's claims for secondary 
service connection.  Thus, no disability ratings or effective 
dates will be assigned and failure to notify the veteran of 
these elements has resulted in no prejudice. 

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records and VA Medical Center (VAMC) treatment 
records.  The RO also obtained private medical records from 
Dr. G.K. on the veteran's behalf.  A review of the record 
also reveals that the veteran was provided with a VA hip 
examinations in October 2002 and March 2006.  The RO did not 
obtain obtain a medical opinion or provide the veteran with a 
VA examination for his knee and ankle claims.  For reasons 
explained more fully below, there is no evidence of either a 
knee or ankle disability.  Under these circumstances, VA has 
no duty to provide a medical examination.  38 U.S.C.A. 
§ 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007), see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Accordingly, the Board will proceed with appellate review.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1 
(2007).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2007).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2007).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2007).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2007).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. 
§ 4.40 (2007).

The veteran asserted in his claim for an increased rating, 
dated in March 2005, that his service-connected right hip 
disability had gotten worse since his last evaluation.  
Currently, the veteran's service-connected right hip bursitis 
is rated 10 percent disabling pursuant to Diagnostic Code 
5019-5252.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  38 C.F.R. § 4.27 (2007).  Diagnostic 
Code 5019 is for bursitis generally.  38 C.F.R. § 4.71a, 
Diagnostic Code 5019 (2007).  Diagnostic Code 5019 specifies 
that bursitis is to be rated on limitation of motion of the 
affected part.  Id.  Diagnostic Code 5252 provides ratings 
criteria for limitation of flexion of the thigh.  Under that 
code, a 20 percent rating is assigned when flexion is limited 
to no more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5252 (2007).  

Other potentially applicable diagnostic codes that provide 
for ratings in excess of 10 percent for limitation of hip 
motion include Diagnostic Codes 5253 and 5250.  Diagnostic 
Code 5253 provides that a 20 percent rating is assigned for 
limitation of abduction of the thigh with motion lost beyond 
10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253 (2007).  
Diagnostic Code 5250 provides for a 60 percent rating for 
favorable ankylosis of the hip in flexion at an angle between 
20 degrees and 40 degrees, and slight adduction or abduction.  
38 C.F.R. § 4.71a, Diagnostic Code 5250 (2007).  Diagnostic 
Code 5255 provides for a 20 percent rating for malunion of 
the femur with moderate knee or hip disability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5255 (2007).  

Medical evidence pertaining to the current level of severity 
of the veteran's service-connected right hip bursitis is 
found in VA examination reports, dated in June 2005 and March 
2006.  The medical evidence submitted during the course of 
this appeal also included records from Dr. G.K., which the 
Board has reviewed.  These records, however, did not relate 
to the veteran's hip disability and the Board will not 
discuss them.

Neither the June 2005 nor the March 2006 VA examination 
report provides a basis for assigning a rating in excess of 
the currently assigned 10 percent for the veteran's service-
connected right hip bursitis under any applicable diagnostic 
code.  In the June 2005 examination report, Dr. M.C. reported 
right hip flexion to be to 85 degrees, with pain beginning at 
70 degrees.  In the March 2006 VA examination report, Dr. 
M.C. reported that flexion was from zero to 90 degrees with 
no loss of motion on repetitive use.  As the evidence does 
not show flexion to be limited to 30 degrees or less, a 
rating in excess of 10 percent under the currently assigned 
Diagnostic Code 5252 does not apply.

As pertaining to Diagnostic Code 5253, the medical evidence 
revealed that in June 2005 abduction of the right thigh was 
limited to 30 degrees, and in March 2006, to 45 degrees.  
Pain limited range of motion to 20 degrees, according to the 
March 2006 report.  Thus, because abduction was found to be 
greater than 10 degrees, Diagnostic Code 5253 does not 
provide for a rating higher than that presently assigned.  

As pertaining to Diagnostic Codes 5250 and 5255, the veteran 
is not entitled to a higher rating under either.  The 
competent medical evidence failed to show ankylosis of the 
right hip at any during this appeal period and in the March 
2006 report, Dr. M.C. specifically denied that ankylosis 
existed in the right hip.  Accompanying the June 2005 VA 
examination report was a VA radiology report.  That report 
was negative for femoral abnormalities, such as malunion.  
Absent evidence of either ankylosis or malunion of the femur, 
there is no basis for a rating pursuant to these diagnostic 
codes. 

Extraschedular Referral

Under certain circumstances, VA may grant a disability rating 
outside of the rating schedule.  The governing criteria for 
such an extraschedular award is a finding that when the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2007).  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating in the first instance.  The Board, 
however, is not precluded from raising this question, and in 
fact, is obligated to literally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under VA laws and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).   The Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); VAOPGCPREC 6-96 (providing that 
remand rather than referral is the proper disposition for 
extraschedular claims inferred or reasonably raised by the 
evidence of record).  The Court has also stated that when the 
Board has purported to grant an extraschedular rating, the 
Board must send the claim to those "officials who possess 
the delegated authority to assign such a rating in the first 
instance."  Floyd, 9 Vet. App. at 95.

Here, the evidence satisfies the criteria under section 
3.321.  In the March 2006 VA examination report, Dr. M.C. 
commented that the general occupational effect of the 
veteran's service-connected right hip disability would be 
"significant."  Dr. M.C. cited decreased mobility and pain 
as factors limiting the veteran's occupational ability.  Dr. 
M.C. explained that the veteran's disability would result in 
having to be assigned different duties and having to have 
others complete certain tasks associated with his occupation 
as a heavy equipment hauler.  In the June 2005 report, Dr. 
M.C. explained that the disability's impact on occupational 
activities would include decreased mobility, problems with 
lifting and carrying, difficulty reaching, weakness or 
fatigue, decreased strength, and pain.  The Board finds that 
these occupational limitations are more severe than those 
contemplated by a 10 percent disability rating.  As such, the 
case presents and exceptional disability picture and the 
regular schedular standards are impracticable here.  

Secondary Service Connection 

The veteran asserted in a claim filed in March 2005, that his 
service-connected right hip bursitis caused disabilities of 
his left hip, both knees, and both ankles.  In his notice of 
disagreement (NOD), dated in August 2005, the veteran stated 
that his service-connected right hip disability affected his 
other joints because of his altered gait and accompanying 
pain.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2006); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (providing 
that secondary service connection may also be granted for the 
degree of aggravation to a nonservice-connected disorder 
which is proximately due to or the result of a service-
connected disorder) reconciling Leopoldo v. Brown, 4 Vet. 
App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991). 

The competent medical evidence includes the March 2006 VA 
examination report, in which Dr. M.C. provided relevant 
findings with regard to the claimed left hip disability.  
There is no other medical evidence in the claims file 
pertaining to these claims for secondary service connection.  
The veteran stated in the March 2005 claim for compensation 
benefits that Dr. G.K. had treated him for these conditions.  
The medical evidence includes records from Dr. G.K., dated 
from January 2003 to January 2005.  The Board has reviewed 
these records, however, they were negative for treatment of 
any of the claimed disabilities.  The Board's discussion, 
therefore, will be limited to the evidence found in the March 
2006 VA examination report.

Service connection for a left hip disability must be denied 
because the March 2006 report does not show that the right 
hip disability exists.  In the report, Dr. M.C. provided all 
range of motion test results, which were normal.  Dr. M.C. 
also stated that the veteran denied a left hip disability at 
that time.  Entitlement to service-connected benefits is 
specifically limited to cases where there is a current 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (providing that in the absence of proof of a present 
disability there can be no valid claim).  As no left hip 
disability has been clinically shown, entitlement to service 
connection for such a disability must be denied.

The Board must also deny claims of entitlement to service 
connection for bilateral knee and bilateral ankle 
disabilities, as secondary to the service-connected right hip 
disability.  The veteran has offered no evidence that either 
a bilateral ankle or knee disability exists.  As no current 
disability of either the knees or ankles has been clinically 
shown, there is no basis for compensation.


ORDER

1.  A schedular rating in excess of 10 percent for service-
connected bursitis of the right hip is denied. 

2.  The veteran's service-connected bursitis of the right hip 
warrants referral to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
consideration of the assignment of an extraschedular rating, 
and the appeal is granted to this extent.

3.  Service connection for a left hip disorder as secondary 
to service-connected right hip bursitis is denied.

4.  Service connection for a bilateral knee disorder as 
secondary to service-connected right hip bursitis is denied.

5.  Service connection for a bilateral ankle disorder as 
secondary to service-connected right hip bursitis is denied.


REMAND

In light of the foregoing discussion on the exceptional 
disability picture presented, the veteran's service-connected 
right hip disability should be referred for extraschedular 
rating consideration. 

Accordingly, the case is REMANDED for the following action:

1.  Forward the case to VA's Under 
Secretary for Benefits or the Director of 
the Compensation and Pension Service for 
consideration of the assignment of an 
extraschedular rating for the veteran's 
service-connected bursitis of the right 
hip, pursuant to the provisions of 38 
C.F.R. § 3.321(b).  Actions taken 
thereafter should proceed in accordance 
with the directives of the Under 
Secretary for Benefits or the Director of 
the Compensation and Pension Service. 

2.  Thereafter, if any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the case, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


